Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 11 August 2022 by Applicant’s Attorney Dennis Flaherty. 

The application has been amended as follows: 
Claims: 
Claim 9 (Currently Amended): A wire holding device comprising: 
a frame having a hole; 
a fastener fastened to the hole in the frame; 
a wire parking clip comprising a base portion, left and right clip arms respectively connected to opposite sides of the base portion, and first and second gripping pads respectively attached to the left and right clip arms in a mutually confronting relationship; and 
a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip, 
wherein the left clip arm comprises first, second and third left arm portions and the right clip arm comprises first, second and third right arm portions, the third left and right arm portions being connected to the base portion and extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state, the second left and right arm portions being respectively connected to the third left and right arm portions and respectively disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion when viewed from a position in front of the wire parking clip in the closed state, and the first left and right arm portions being respectively connected to the second left and right arm portions and respectively disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion when viewed from in front of the wire parking clip in the closed state, the second elevation being higher than the first elevation; 
wherein the first left and right arm portions form an acute angle above the second crossing when the wire parking clip is in the closed state while being viewed from the front of the wire holding device; and 
wherein the first gripping pad is attached to the third left arm portion and the second gripping pad is attached to the third right arm portion. 

Claim 10 (Canceled).

Claim 24 (Currently Amended) : The wire holding device as recited in claim 9, wherein the fastener comprises a cylindrical housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins formed with laterally outward projected latching half-heads, wherein the first and second locking pins having respective proximal ends connected to the plunger and respective distal ends extending through the hole in the frame, and a spacer affixed to the cylindrical housing and disposed between respective portions of the first and second locking pins.

Claim 26 (Currently Amended): The wire holding device as recited in claim 25, wherein the mounting plate comprises: 
first and second mounting flanges having respective through holes; and 
a bridge plate which is integrally formed with and connects the first and second mounting flanges; and 
wherein the channel is formed by a surface of the bridge plate, a surface of the first mounting flange, a surface of the second mounting flange, and a surface of the upper arm.

Claim 28 (Currently Amended): The wire holding device as recited in claim 27, wherein a geometry and dimensions of the channel match with an outer geometry and dimensions of the base portion so that the base portion of the wire parking clip is held securely in place during opening and closing of the wire parking clip.

Claim 30 (Currently Amended): A wire holding device comprising: a frame having a hole; 
a fastener which extends through the hole in a lower arm of [[in]] the frame; 
a wire parking clip comprising a base portion, left and right clip arms respectively connected to opposite sides of the base portion, and first and second gripping pads respectively attached to the left and right clip arms in a mutually confronting relationship; and 
a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip, 
wherein the left clip arm comprises first, second and third left arm portions and the right clip arm comprises first, second and third right arm portions, the third left and right arm portions being connected to the base portion and extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state, the second left and right arm portions being respectively connected to the third left and right arm portions and respectively disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion when viewed from a position in front of the wire parking clip in the closed state, and the first left and right arm portions being respectively connected to the second left and right arm portions and respectively disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion when viewed from in front of the wire parking clip in the closed state, the second elevation being higher than the first elevation; 
wherein the first left and right arm portions form an acute angle above the second crossing when the wire parking clip is in the closed state while being viewed from the front of the wire holding device; and 
wherein the first gripping pad is attached to the third left arm portion and the second gripping pad is attached to the third right arm portion.

Claim 31 (Canceled).

Claim 35 (Currently Amended): The wire holding device as recited in claim 34, wherein the mounting plate comprises: 
first and second mounting flanges having respective through holes; and 
a bridge plate which is integrally formed with and connects the first and second mounting flanges; and wherein the channel is formed by a surface of the [[base]] bridge plate, a surface of the first mounting flange, a surface of the second mounting flange, and a surface of the upper arm.

Claim 36 (Currently Amended): The wire holding device as recited in claim 35, wherein a geometry and dimensions of the channel match with an outer geometry and dimensions of the base portion so that the base portion of the wire parking clip is held securely in place during opening and closing of the wire parking clip.

Claim 38 (Currently Amended): A wire holding device comprising: 
a frame that comprises upper and lower arms which are mutually parallel; 
a wire parking clip comprising a base portion, left and right clip arms respectively connected to opposite sides of the base portion, and first and second gripping pads respectively attached to the left and right clip arms in a mutually confronting relationship; and 
a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip, wherein: 
the left clip arm comprises first, second and third left arm portions and the right clip arm comprises first, second and third right arm portions, the third left and right arm portions being connected to the base portion and extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state, the second left and right arm portions being respectively connected to the third left and right arm portions and respectively disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion when viewed from a position in front of the wire parking clip in the closed state, and the first left and right arm portions being respectively connected to the second left and right arm portions and respectively disposed such that the first left and right arm portions cross at a second crossing that forms an acute angle above the second crossing at a second elevation above the base portion when viewed from in front of the wire parking clip in the closed state, the second elevation being higher than the first elevation; 
the first gripping pad is attached to the third left arm portion and the second gripping pad is attached to the third right arm portion; and 
the mounting plate comprises first and second mounting flanges having respective through holes, and a bridge plate which is integrally formed with and connects the first and second mounting flanges; and 
the channel is formed by a surface of the bridge plate, a surface of the first mounting flange, a surface of the second mounting flange, and a surface of the upper arm.

Reasons for Allowance
Claims 9, 11-13, 24-30 and 32-38 are allowed. Claims 1-8, 10, 14-23 and 31 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 11 of the response filed on 06 July 2022 reviewed carefully and the amendments of the claims 9 and 12 dated on 06 July 2022 along with the examiner’s amendment would overcome the claim objections and claim rejections based on 35 USC §112.  The substitute specification filed on 06 July 2022 has been accepted. 

Regarding claims 9 and 30, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a wire holding device comprising a wire parking clip having a base portion, left and right clip arms connected to opposite sides of the base portion and a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip, wherein the clip arm comprises first, second and third arm portions, the third left and right arm portions being connected to the base portion and extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state, the second left and right arm portions being disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion, and the first left and right arm portions being disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion, the second elevation being higher than the first elevation; wherein the first left and right arm portions form an acute angle above the second crossing when the wire parking clip is in the closed state while being viewed from the front of the wire holding device.

Regarding claim 38, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being, in addition to the allowable limitations of claims 9 and 30:
a mounting plate comprises first and second mounting flanges having respective through holes, and a bridge plate which is integrally formed with and connects the first and second mounting flanges; and a channel is formed by a surface of the bridge plate, a surface of the first mounting flange, a surface of the second mounting flange, and a surface of the upper arm.

Prior art of record Cross (US 4692974) in Figs. 7 and 8 teaches a connector block (500) that rests on the form board (115) used for placing an electrical connector in precise position for receiving the ends of wire segments that are to be inserted therein by a robotic device. However, Cross fails to teach a wire parking clip or a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip. 

Prior art of record Brass (US 6955344) teaches in Fig. 14 a tool (10) and connector assemblies (66) can used for mounting and support of a workpiece by clamping blocks comprising a connector assembly; the tools may be C-clamps, bar-clamps, pipe-clamps, coupling devices, brackets, standoffs. However, Brass does not teach a wire parking clip or a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip. 

Prior art of record Rowe (US 2243741) teaches a spring clip in Fig. 1 having two plates (14-14) arranged on opposite sides of the contact jaws and have feet (15) secured to the base and support by the bolts (11) and the lugs are crossed to secure a knife blade in place, that can be manually released and prevents accidental removal. However, Rowe fails to teach a first or second gripper pads attached in a mutually confronting relationship or a channel occupied by the base portion, or a mounting late fastened to a frame to form a channel occupied by the base portion of the wire parking clip or the second left and right arm portions being disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion, or  the first left and right arm portions being disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion or the first left and right arm portions form an acute angle above the second crossing when the wire parking clip is in the closed state.

Prior art of record Nakayama (US 20180169870) teaches a gripper in Fig. 10 having a first finger part and a second finger part, the first finger part having an opening for contacting a target object to be gripped, the second finger part has a second finger main body part for contacting the target object, the first fingertip part and the second fingertip part pinch the target object by moving closer to each other. However, Nakayama does not teach a finger or a clip having the second left and right arm portions cross at a first crossing at a first elevation or the first left and right arm portions cross at a second crossing at a second elevation or the first left and right arm portions form an acute angle above the second crossing when the wire parking clip is in the closed state.

Prior art of record Apri (US 4324025) teaches a spring steel wire bent in Fig. 2 having an open head from which criss-crossing limbs extend to form separated limbs each when two bearing points for gripping an object to be clamped, each limb is a tilted and is normally crossed twice over the other limb. However, Apri fails to teach a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip or the third left and right arm portions being extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state or any gripping pads attached to the left and right arm portions. 

Therefore, claims 9, 30 and 38 are allowed and claims 11-13 and 24-29 are allowed as they inherit all the limitations of claim 9, and claims 32-37 are allowed as they inherit all the limitations of claim 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729